PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Troxler et al.
Application No. 16/731,144
Filed: 31 Dec 2019
For: NUCLEAR GAUGES AND METHODS OF CONFIGURATION AND CALIBRATION OF NUCLEAR GAUGES
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.182 filed August 12, 2021, requesting withdrawal of the terminal disclaimer submitted on December 11, 2020. 

The petition is GRANTED.

On petition, applicant requests withdrawal of the terminal disclaimer filed on December 11, 2020. Applicant explains:

In the Non-Final Office Action mailed September 11, 2020, the Examiner had rejected claims 13-19 and 23 on the ground of nonstatutory double patenting as being unpatentable over claim 39 of U.S. Patent No. 8,716,650 in view of Troxler et al. (U.S. Patent No. 6,310,936). In our response to the Non-Final Office Action filed on December 11, 2020, it is said: “Applicant is herewith filing a terminal disclaimer listing U.S. Patent No. 8,716,650”. However, a terminal disclaimer was incorrectly filed to both patents, i.e. US 8,716,650 and US 6,310,936, on December 11, 2020.

Applicant provided a new corrective terminal disclaimer on August 12, 2021. Additionally, applicant paid the required petition fee as set forth in 37 CFR 1.17(f).

When an applicant files a petition under 37 CFR 1.182 to withdraw a previously filed terminal disclaimer, the Office of Petitions will normally consult with the examiner prior to issuing a decision to determine if it is appropriate to provide the requested relief. After consulting with the examiner in this case, the examiner concurs with applicant’s assertion. The examiner agrees appropriate circumstances exist to provide the requested relief and withdraw the terminal disclaimer filed December 11, 2020.

The terminal disclaimer filed December 11, 2020, is withdrawn.

This application is being forwarded to Technology Center 2824. 

Inquiries related to this decision should be directed to the undersigned at (571) 272-3211. 

/CHRISTINA T DONNELL/Attorney Advisor, OPET